Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I,  2, 4-5, 7, 10, 13-14, 16, 20, 22, 24, 31, 37, 43-44, 49, 52, 55-56, 58, 62, 65-66, 68, 73-74, 78, 84-85, 90, 95, 98, and new claim 109 in the reply filed on 9-09-2021 is acknowledged.  Additional species elections were made without traverse as follows:
A: the chimeric antigen receptor comprises CD19 binding domain, CD8 transmembrane domain, CD3 intracellular signalling domain and a 4-1BB costimulatory domain, and further when applicable the CD19 binding domain comprises the amino acid sequence of SEQ ID NO: 109. 
B: the PD-1 inhibitor is an antibody molecule comprising VHCDR 1-3 as SEQ ID NOs: 530 -532 and VLCDR 1-3 as SEQ ID NOs: 527-529 and a complete VH corresponding to SEQ ID NO: 283 and a VL corresponding to SEQ ID NO: 284.
C: T cells as a species of immune effector cells
D: Immune effector cells are administered prior to PD-1 inhibitor 
E: Dosing regimen is 200mg of the inhibitor every 21 days (3 week)
Claims 2, 4-5, 7, 10, 13-14, 16, 20, 22, 24, 31, 37, 43-44, 49, 52, 55-56, 58, 62, 65-66, 68, 73-74, 78, 84-85, 90, 95, 98, and new claim 109 are currently pending in the application with claims 22, 24, 56, 58, 62 withdrawn as directed to non-elected groups and species.  Therefore claims 2, 4-
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 65, 68, 73, 74, 78, 84, 109 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 In regards to claims 74 and 78 the written description issue lies with the phraseology which allows for up to 20 amino acid modifications to a intracellular signalling domain(claim 74; CD8 transmembrane, SEQ ID NO: 7) (claim 78; 4-1BB CD137, SEQ ID NO: 7) in an amino acid sequences that are 24 and 42 amino acids in length respectively. The claim therefore optionally claims a broad genus of transmembrane domains which may have only 16% and 52% homology 
Claims 65, 68, 73, 84, 109 are concerned with the particular antigen binding domains of the chimeric antigen receptor (claims 68, 73, 84) CD19 scFv binding domain (for example SEQ ID NO: 109 and CDRs) as well as the PD1 (claim 65 and 109) antibody binding domain (for example as SEQ ID NO: 283 and 284).  In regards to these instant claims the issue arises when the applicant claims variants as “95% identical” to the reference sequence or as having “not more than 30, 20 or 10” modifications to any of the reference sequences (see claim 73 b or c for example terminology).  Because all of the claimed sequences in these claims include CDRH 1-3 and CDRL 1-3 regions, and the modifications are not limited to exclude these regions as the claims are written, mutations are allowed to occur anywhere in the highly variable regions of the antigen binding molecules. These mutations in variable regions of molecules have unpredictable effects including complete abrogation of specific antigen binding.  Therefore as the applicant has revealed only a small number of the large genus of antigen binding domains which might satisfy the claims as written, and additionally provided no guidance as to which residues in the claimed SEQ ID NO:s may be appropriately modified and still retain the specific 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 55, 66, 68 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims refer to a table for the description of antibody molecules directed to PD-1 and or antigen binding domains of CD19 directed CAR molecules. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (MPEP 2173.05(s)). Applicant may incorporate specific names and/or SEQ ID NOs disclosed by the Table references of issue directly into the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  2, 4-5, 7, 10, 13-14, 16, 20, 31, 37, 43-44, 49, 52, 55, 66, 68, 73-74, 78, 84-85, 90, 95, 98, are rejected under 35 U.S.C. 103 as being unpatentable over Brogdon et al. (US20140271635), and further in view of Ding et al (Blood (2015) 126 (23): 834).  Claim 2 describes a method of treating a subject having cancer through administration of an immune rd embodiment). The disclosure additionally describes that agents which inhibit an inhibitory molecule may be included in the treatment protocol as expressed by a cell, or exogenously administered as an antibody which binds to the target molecule in an antagonistic manner (0052)(0339). A particular inhibitory molecule of interest is described as the PD-1 molecule, the inhibition of which is described as enhancing the activity of the CAR expressing cell which is administered to the subject (0339). Representative PD-1 inhibitory agents which may be administered are disclosed, including the agent Lambrolizumab (MK03475), currently generically named Pembrolizumab with the brand name Keytruda (0340). However the disclosure of Brogdon does not disclose the use of the agent at a dose of for instance 200mg every 3 weeks.  However the disclosure of Ding et al describes the use of the PD-1 directed antibody Pembrolizumab (as MK-3475) at a dose of 200mg every 3 weeks for the treatment of relapsed/refractory CLL as a promising successful treatment modality of the disease. It would therefore be obvious to select this previously disclosed safe and effective treatment modality for use in the disclosed combined treatment modality of Brogdon for the purposes of treating a . 
	With respect to claim 10 the protocol of Ding describes that the administration of the Pembrolizumab was every 3 weeks until potentially completion of 2 years of therapy which directly implies that the molecule was administered one or more additional times. 
	With respect to the claim 16 and the limitations of (iii) for example the administration of the PD-1 inhibitor as described for claim 10 would satisfy the requirements of this element. It would be obvious to administer the CAR therapy, and then administer the PD-1 inhibitor antibody for multiple intervals to maintain a therapeutic concentration of the inhibitor and the benefits attributed to the molecule as described by both Brogdon and Ding.
	With respect to the claim 31, the disclosure of Ding as described above describes the use of the PD-1 inhibitor pembrolizumab for 200mg every 3 weeks as an appropriate continuing treatment protocol for the disease such as CLL. 
	In regards to the claim 37 the disclosure of Brogdon et al additionally discloses that a CAR molecule as described may be encoded by an exogenously encoded and administered RNA (in-vitro transcription) molecule (0044). As such these CAR-T cells comprising an RNA are disclosed as administered for one or more subsequent cycles after administration for any of less than 15 days or up to 8 or more weeks with variable administration times of 3-10 days between cycles of administration. Therefore the limitations of claim 37 are an obvious modification of the sourcing of a CAR-T cell, as disclosed by Brogdon, and the continued administration is a contingent requirement of the use of exogenous RNA for the expression of the CAR molecule as this would be expected to be transient within the cells administered.

	With respect to claim 49 as described above the combination of the disclosure of Brogdon and Ding make obvious the use of a dosing scheme as 200mg flat dose every 3 weeks. 
	In regards to the claim 52 and 55 the molecule utilized as an inhibitor of PD-1 in the disclosure of Brogdon may be Pembrolizumab (MK-3475)/ Lambrolizumab which is an antibody therapeutic molecule. 
	In regards to the claim 74 the disclosure of Brogdon illustrates that the transmembrane domain may be derived from the CD8 molecule as shown in figure 6A 3rd embodiment 3 or as described (009). 
	In regards to claim 78 the disclosure of Brogdon illustrates that intracellular signalling domain may be derived from the 4-1BB (CD137) molecule as in figure 6A 3rd embodiment or as described (0064). 
	With respect to claims 85 and 90 the immune cells utilized may be T cells in which the CAR is introduced using RNA derived from in vitro transcription system (0044).
	With respect to the claim 95 the cancer that may be treated is disclosed by Brogdon as for instance chronic lymphocytic leukemia (CLL) (0036) and as additionally treated by Ding.

	In regards to the CD19 binding domain of the CAR which is claimed as in claims 66, 68, 73 and 84 applicant selected the scFv SEQ ID NO: 109 (as in claim 73) as the species for examination. This sequence is an identical match to the SEQ ID NO: 59 (CTL019) of the disclosure of Brogdon et al (see Score) and therefore it would be obvious to utilize this previously disclosed scFv binding moiety or claimed variants thereof in the instantly claimed CAR as a previously validated successfully tested entity. 
With respect to claim 20 the disclosure of Brogdon particularly describes that the combination therapy described may be administered in any number of ordering schema (0323). Thus the treatment method may particularly be described as simultaneous, or treatment with one may begin before treatment with another agent (in this case a PD1 inhibitor) including the administration of the cellular (CAR-T cell) agent first and the second agent (PD1 inhibitor) second (0323). Brogdon describes that similarly the order of administration may be reversed.  This would clearly encompass a treatment protocol as instantly claimed in which the PD1 inhibitor such as pembrolizumab is administered after the administration of the CAR-T cell and therefore is made obvious by the disclosure of Brogdon et al. 
A similar rejection is presented for the claims 4 and 5 in which the disclosure of Brogdon describes that the administration of the PD1 inhibitor for instance may occur at any time period after the administration of the CAR-T cells.
The claim 7 describes additionally to limitations shared with claim 2 for instance that the second agent (for instance pembrolizumab) is administered after determination of failure of the 
With respect to the claims 13 and claims 14, the applicant claims administration of the PD-1 inhibitor after the determination that CRS syndrome is either not present or is present and treated appropriately. As written therefore the claims encompass patients that did not have CRS at all or did have CRS. Considered as dual outcomes grouped together, this in fact encompasses all patients administered a CAR cell, and is disclosed therefore by Brogdon et al. 
Claim 65 and 109 are rejected under 35 U.S.C. 103 as being unpatentable over Brogdon and Ding as applied to claim 2 above, and further in view of Carven et al (US8354509). Brogdon and Ding do not specifically disclose the sequences as selected and claimed VH-VL CDR1-3 referencing instead to the generic name for the antibody pembrolizumab, which as described in Carven et al and Brogdon is MK-3475 and is concordant with the molecule in Carven described as h409A11 (table V and col11 1-5). For instance the SEQ ID 283 referenced in claim 109 as the VH region of the PD-1 inhibitor and the SEQ ID 284 are complete matches for the reference patent SEQ ID NO 31 and 36 and comprise the VH and VL CDR 1-3 of the instantly claimed SEQ .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4-5, 7, 10, 13-14, 16, 20, 31, 37, 43-44, 49, 52, 55, 65-66, 68, 73-74, 78, 84-85, 90, 95, 98, and new claim 109 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 8906682 in view of Brogdon and Ding.  The reference patent claims describe the use of a CD19 directed chimeric antigen receptor for the treatment of cancer (leukemia) in a human patient. It would be obvious therefore considering the disclosure of Ding and Brogdon as described above to arrive at the instant claims for the purposes of augmenting and enhancing CAR-T cells effectiveness. 
Claims 2, 4-5, 7, 10, 13-14, 16, 20, 31, 37, 43-44, 49, 52, 55, 65-66, 68, 73-74, 78, 84-85, 90, 95, 98, and new claim 109 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10927184, 1-67 U.S. Patent No. 10221245, and claims 1-15 of U.S. Patent No. 9328156  in view of Brogdon and Ding. The reference patents claim chimeric antigen receptors which are directed to the CD19 molecule. Given the disclosures of Brogdon and Ding it would be obvious to arrive at the instant claims . 
Claims 2, 4-5, 7, 10, 13-14, 16, 20, 31, 37, 43-44, 49, 52, 55, 65-66, 68, 73-74, 78, 84-85, 90, 95, 98, and new claim 109 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10253086 in view of Brogdon and Ding. The ‘086 patent describes a method of treating a subject (for example cancer, ALL or CLL claim 21) with a chimeric antigen receptor which is specific for CD19 and CD22. The method is described as additionally comprising the additional administration of an agent, such as a checkpoint inhibitor (as PD1 antagonistic agents are classified) which increases the efficacy of cell expressing CAR molecule. In combination with the references of Brogdon and Ding and their disclosure as described above it would therefore be obvious to arrive at the instant claims for the treatment of cancer with a combination of a CAR and a PD1 inhibitor. 
Claims 2, 4-5, 7, 10, 13-14, 16, 20, 31, 37, 43-44, 49, 52, 55, 65-66, 68, 73-74, 78, 84-85, 90, 95, 98, and new claim 109 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2-8, 18, 19, 23, 83-90  of copending Application No. 16062427 in view of Brogdon and Ding. The claims of the reference application 16062427 claim a PD-1 directed antibody for the treatment of for instance leukemia (such as CLL or ALL) in conjunction with other anti-cancer treatments. This antibody is the BAP049 and is identical to the same antibody as revealed by withdrawn claim 58, 55 as in Table 6 (instant specification 0078, Table 6). Appropriate flat dosing amounts of the antibody are claimed in the reference claims, and it would therefore be obvious considering the disclosure of Brogdon and Ding to .
This is a provisional nonstatutory double patenting rejection.

Conclusion
Summary: No claims are allowed
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/BRIAN HARTNETT/Examiner, Art Unit 1644              
                                                                                                                                                                                          /AMY E JUEDES/Primary Examiner, Art Unit 1644